Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 01/29/2021. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 04/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


4.1. 	Claims 1, 8 and 15 are provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 9 of parent Application No. 16392902 (now US 10,924,348 B1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Instant Application
17161848
Conflicting Patent
US 10924348 B1
1. A computer-implemented method for execution by a server, the computer-implemented method comprising: 
receiving a configuration query; 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes; 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree; 
determining if all leaf nodes of the decision tree may be evaluated by applying the retrieved information; 
wherein if all leaf nodes of the decision tree may be evaluated, 
evaluating all leaf nodes of the decision tree to obtain an evaluation result; 
providing the evaluation result to the configuration query; and 
if all leaf nodes of the decision tree may not be evaluated, 
evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information; and 
providing a revised decision tree comprising all leaf nodes that are not evaluated.  

    1. A method comprising: 
receiving, by a server, a configuration query from a client; 
retrieving, by the server, at least one Config rule represented by a decision tree according to the configuration query, wherein the Config is a run-time decision regarding the configuration query; 
retrieving, by the f-server, server knowledge relevant to the at least one Config rule; 
evaluating, by the server, the at least one Config rule based on the server knowledge; 
providing, by the server, a response to the configuration query based on the evaluating, and 
receiving, by the client, the response to the configuration query; 
wherein if a definitive answer is not derived by applying the server knowledge to the at least one Config rule: 
pruning the decision tree representing said Config rule using the server knowledge; and 
providing the pruned decision tree as a part of the response to the client, and 
wherein if the response is the pruned decision tree:
evaluating, by the client, the pruned decision tree by applying client knowledge, and 
deriving, by the client, a decision to the configuration query. 

8. A non-transitory computer-readable medium with instructions stored thereon, wherein the medium is configured to be incorporated in a computer system of a server, that when executed by a processor, perform the steps comprising: 
receiving a configuration query; 
retrieving at least one rule configured to determine a response to the configuration query, said at 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree; 
determining if all leaf nodes of the decision tree may be evaluated by applying the retrieved information; 
wherein if all leaf nodes of the decision tree may be evaluated, 
evaluating all leaf nodes of the decision tree to obtain an evaluation result; 
providing an evaluation result to the configuration query; and 
if all leaf nodes of the decision tree may not be evaluated, 
evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information; and 
providing a revised decision tree comprising all leaf nodes that are not evaluated.  


	receiving, by a server, configuration query from a client; 
	retrieving, by the server, at least one Config rule represented by a decision tree according to the 
	retrieving, by the first server, knowledge relevant to the at least one Config rule; 
evaluating, by the server, the at least one Config rule based on the server knowledge; 
providing, by the server, a response to the configuration query based on the evaluating; and 
	receiving, by the client, the response to the configuration query; 
	wherein if a definitive answer is not derived by applying the server knowledge to the at least one Config rule: 
pruning the decision tree representing said Config rule using server knowledge; and 
providing the pruned decision tree as a part of the response to the client, and 
wherein if the response is the pruned decision tree: 
evaluating, by the client, the pruned decision tree by applying client knowledge; and 
deriving, by the client a decision to the configuration query. 


one or more processors of a server; 
a memory coupled to the one or more processors, the memory including instruction that, when executed by the one or more processors, cause the one or more processors to perform functions including: 
receiving a configuration query; 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes; 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree;
determining if all leaf nodes of the decision tree may be evaluated by applying the retrieved information; 
wherein if all leaf nodes of the decision tree may be evaluated, 
evaluating all leaf nodes of the decision tree to obtain an evaluation result; 
providing the evaluation result to the configuration query; and 
if all leaf nodes of the decision tree may not be evaluated, 
evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information; and 
providing a revised decision tree comprising all leaf nodes that are not evaluated.  

    9. A system comprising: 
a memory that stores instructions; and 
a processor configured by the instructions to perform operations comprising: 
receiving, by a server, configuration query from a client; 
retrieving, by the server, at least one Config rule represented by a decision tree according to the configuration query, wherein the Config is a run-time decision regarding the configuration query; 
retrieving, by the server, server knowledge relevant to the at least one Config rule; 
evaluating, by the server, the at least one Config rule based on the server knowledge; 
providing, by the server, a response to the configuration query based on the evaluating; and 
receiving, by the client, the response to the configuration query; 
wherein if a definitive answer is not derived by applying server knowledge to the at least one Config rule: 
pruning the decision tree representing said Config rule using the server knowledge; and 
providing the pruned decision tree as a part of the response to the client, and 
wherein if the response is the pruned decision tree: 
evaluating, by the client, the pruned decision tree by applying client knowledge; and 
deriving, by the client, a decision to the configuration query. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (“Ono”, US 2006/0047640 A1) in view of Perazolo et al. (“Perazolo“, US 2008/0010231 A1).

Regarding Claim 1, Ono discloses a computer-implemented method for execution by a server (Ono, FIG.1, server 101, [0019]), the computer-implemented method comprising: 
receiving a configuration query (Ono, FIG.1, client 102, [0019], FIG.2, request 210, [0035, 56]: receiving, by a server 101, a SOAP (Simple Object Access Protocol) query from a client 102); 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes (Ono, [0034-35, 56]: the SOAP query 210 with DM-SQL (Data Mining-Structured Query Language) payload which modifies a decision tree from a client 102, the query includes at least one of command: erase split, find split, goto split, force split to a portion of the decision tree); 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree (Ono, [0034]: a “predictive model” is a set of rules that makes it possible to predict an unseen or unmeasured value from other in data mining, [0035]: The server 101 responds by modifying the data mining model using the information in the request 210 and applying the appropriate data to a decision tree data mining algorithm); 
determining if all leaf nodes of the decision tree may be evaluated by applying the retrieved information (Ono, FIG.4, nodes 420, 431, 432, 433, [0040]: The lower level nodes 431, 432, 433 represent a sub-dividing (or splitting) of the upper level node 420 according to age); 
(Ono, FIG.4, nodes ), 
evaluating all leaf nodes of the decision tree to obtain an evaluation result (Ono, [0040]: For example, leaf nodes 431, 432, 433 is for the age groups 15 to 22, 22 to 26, and 26 to 30, respectively. As can be seen in the box 433 for lower level node 433, for the age group 26 to 30, of a total of 1588 individuals (or 9.75% of the total of 16,281 individuals shown in box 420), 1,408 or 88.66% have an income less than or equal to $50,000 while 180 or 11.33% have an income greater than $50,000); 
providing the evaluation result to the configuration query (Ono, FIG.2, response 220, [0034-35]: providing, by the server 101, a SOAP response to the client 102).
However, Ono does not disclose
if all leaf nodes of the decision tree may not be evaluated, 
evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information; and 
providing a revised decision tree comprising all leaf nodes that are not evaluated.  
Perazolo discloses
if all leaf nodes of the decision tree may not be evaluated, 
evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information (Perazolo, FIG.2, events 4, rules 11, decision tree 12, [0046]: The decision tree 12 is referenced by the correlation engine ); and 
providing a revised decision tree comprising all leaf nodes that are not evaluated (Perazolo, FIG.4, [0049]: providing decision 2, decision 3 if leaf nodes are not evaluated by rules (((x<3) OR (y>5), ((x=4) AND ((y=7) OR (y>8))).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical expression rule” of Perazolo into the invention of Ono.  The suggestion/motivation would have been to improve set of rules processing by referencing the (Perazolo, Abstract, [0004-9]).

Regarding Claim 2, Ono-Perazolo discloses the computer-implemented method of claim 1, wherein the configuration query is with regard to a run-time service (Perazolo, FIG.2, events 4, rules 11, decision tree 12, [0046]: The decision tree 12 is referenced by the correlation engine runtime for the processing of events 4 according to the rules 11).  

Regarding Claim 5, Ono-Perazolo discloses the computer-implemented method of claim 1, wherein the evaluation result is one of TRUE and FALSE when all leaf nodes of the decision tree are evaluated (Perazolo, [0046]: The logical predicate is a predicate that is used to check on a logical condition regarding a specific attribute ").  

Regarding Claim 6, Ono-Perazolo discloses the computer-implemented method of claim 1, wherein each of the leaf nodes comprises at least one query configured to be evaluated as TRUE or FALSE (Perazolo, [0046]: The logical predicate is a predicate that is used to check on a logical condition regarding a specific attribute ").  

Regarding Claim 7, Ono-Perazolo discloses the computer-implemented method of claim 1, wherein each of the non-leaf nodes comprises a Boolean operator (Perazolo, [0011, 30]: referencing the decision tree comprises evaluating at least one of a logical AND operation, an OR operation and a NOT operation; and applying the selected rules for correlating the events).  

Regarding Claim 8, Ono discloses a non-transitory computer-readable medium with instructions stored thereon, wherein the medium is configured to be incorporated in a computer system of a server, that when executed by a processor, perform the steps comprising (Ono, FIG.1, server 101, [0019]; claim 13: A computer program product having a computer readable medium tangibly embodying computer executable code for directing a server system to perform operation): 
(Ono, FIG.1, client 102, [0019], FIG.2, request 210, [0035, 56]: receiving, by a server 101, a SOAP (Simple Object Access Protocol) query from a client 102); 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes (Ono, [0034-35, 56]: the SOAP query 210 with DM-SQL (Data Mining- Structured Query Language) payload which modifies a decision tree from a client 102, the query includes at least one of command: erase split, find split, goto split, force split to a portion of the decision tree); 
retrieving information accessible to the server, said information configured to evaluate at least one leaf node of the decision tree (Ono, [0034]: a “predictive model” is a set of rules that makes it possible to predict an unseen or unmeasured value from other in data mining, [0035]: The server 101 responds by modifying the data mining model using the information in the request 210 and applying the appropriate data to a decision tree data mining algorithm); 
determining if all leaf nodes of the decision tree may be evaluated by applying the retrieved information (Ono, FIG.4, nodes 420, 431, 432, 433, [0040]: The lower level nodes 431, 432, 433 represent a sub-dividing (or splitting) of the upper level node 420 according to age); 
wherein if all leaf nodes of the decision tree may be evaluated (Ono, [0038]: nodes 431, 432, 433 is a decision point in a decision tree and a "leaf" is a node that is not further split (i.e., a terminal grouping), 
evaluating all leaf nodes of the decision tree to obtain an evaluation result (Ono, [0040]: For example, leaf nodes 431, 432, 433 is for the age groups 15 to 22, 22 to 26, and 26 to 30, respectively. As can be seen in the box 433 for lower level node 433, for the age group 26 to 30, of a total of 1588 individuals (or 9.75% of the total of 16,281 individuals shown in box 420), 1,408 or 88.66% have an income less than or equal to $50,000 while 180 or 11.33% have an income greater than $50,000); 
providing an evaluation result to the configuration query (Ono, FIG.2, response 220, [0034-35]: providing, by the server 101, a SOAP response to the client 102). 
However, Ono does not disclose

evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information; and 
providing a revised decision tree comprising all leaf nodes that are not evaluated.  
Perazolo discloses
if all leaf nodes of the decision tree may not be evaluated, 
evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information (Perazolo, FIG.2, events 4, rules 11, decision tree 12, [0046]: The decision tree 12 is referenced by the correlation engine ); and 
providing a revised decision tree comprising all leaf nodes that are not evaluated (Perazolo, FIG.4, [0049]: providing decision 2, decision 3 if leaf nodes are not evaluated by rules (((x<3) OR (y>5), ((x=4) AND ((y=7) OR (y>8))).    
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical expression rule” of Perazolo into the invention of Ono.  The suggestion/motivation would have been to improve set of rules processing by referencing the decision tree to access selected rules corresponding to the events within the data stream and applies selected rules by way of a logical expression (Perazolo, Abstract, [0004-9]).

Regarding Claim 9, Ono-Perazolo discloses the non-transitory computer-readable medium of claim 8, wherein the configuration query is with regard to a run-time service (Perazolo, FIG.2, events 4, rules 11, decision tree 12, [0046]: The decision tree 12 is referenced by the correlation engine runtime for the processing of events 4 according to the rules 11).  

Regarding Claim 12, Ono-Perazolo discloses the non-transitory computer-readable medium of claim 8, wherein the evaluation result is one of TRUE and FALSE when all leaf nodes of the decision tree are evaluated (Perazolo, [0046]: The logical predicate is a predicate that is used to check on a logical condition regarding a specific attribute ").   

Regarding Claim 13, Ono-Perazolo discloses the non-transitory computer-readable medium of claim 8, wherein each of the leaf nodes comprises at least one query configured to be evaluated as TRUE or FALSE ((Perazolo, [0046]: The logical predicate is a predicate that is used to check on a logical condition regarding a specific attribute ").    

Regarding Claim 14, Ono-Perazolo discloses the non-transitory computer-readable medium of claim 8, wherein each of the non-leaf nodes comprises a Boolean operator (Perazolo, [0011, 30]: referencing the decision tree comprises evaluating at least one of a logical AND operation, an OR operation and a NOT operation; and applying the selected rules for correlating the events).  

Regarding Claim 15, Ono-Perazolo discloses a computing system, comprising: 
one or more processors of a server (Ono, claim 7, a processor coupled to memory); 
a memory coupled to the one or more processors, the memory including instruction that, when executed by the one or more processors, cause the one or more processors to perform functions including (Ono, FIG.1, server 101, memory 131, [0022]: a memory stores programmed instruction; claim 13: A computer program product having a computer readable medium tangibly embodying computer executable code for directing a server system to perform operation): 
receiving a configuration query (Ono, FIG.1, client 102, [0019], FIG.2, request 210, [0035, 56]: receiving, by a server 101, a SOAP (Simple Object Access Protocol) query from a client 102); 
retrieving at least one rule configured to determine a response to the configuration query, said at least one rule configured to be represented by a decision tree comprising a plurality of leaf nodes and non-leaf nodes (Ono, [0034-35, 56]: the SOAP query 210 with DM-SQL (Data Mining- Structured Query Language) payload which modifies a decision tree from a client 102, the query includes at least one of command: erase split, find split, goto split, force split to a portion of the decision tree); 
(Ono, [0034]: a “predictive model” is a set of rules that makes it possible to predict an unseen or unmeasured value from other in data mining, [0035]: The server 101 responds by modifying the data mining model using the information in the request 210 and applying the appropriate data to a decision tree data mining algorithm);
determining if all leaf nodes of the decision tree may be evaluated by applying the retrieved information (Ono, FIG.4, nodes 420, 431, 432, 433, [0040]: The lower level nodes 431, 432, 433 represent a sub-dividing (or splitting) of the upper level node 420 according to age); 
wherein if all leaf nodes of the decision tree may be evaluated (Ono, [0038]: nodes 431, 432, 433 is a decision point in a decision tree and a "leaf" is a node that is not further split (i.e., a terminal grouping), 
evaluating all leaf nodes of the decision tree to obtain an evaluation result (Ono, [0040]: For example, leaf nodes 431, 432, 433 is for the age groups 15 to 22, 22 to 26, and 26 to 30, respectively. As can be seen in the box 433 for lower level node 433, for the age group 26 to 30, of a total of 1588 individuals (or 9.75% of the total of 16,281 individuals shown in box 420), 1,408 or 88.66% have an income less than or equal to $50,000 while 180 or 11.33% have an income greater than $50,000); 
providing the evaluation result to the configuration query (Ono, FIG.2, response 220, [0034-35]: providing, by the server 101, a SOAP response to the client 102). 
However, Ono does not disclose
if all leaf nodes of the decision tree may not be evaluated, 
evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information; and 
providing a revised decision tree comprising all leaf nodes that are not evaluated.  
Perazolo discloses

evaluating the leaf nodes of the decision tree that may be evaluated by the retrieved information (Perazolo, FIG.2, events 4, rules 11, decision tree 12, [0046]: The decision tree 12 is referenced by the correlation engine ); and 
providing a revised decision tree comprising all leaf nodes that are not evaluated (Perazolo, FIG.4, [0049]: providing decision 2, decision 3 if leaf nodes are not evaluated by rules (((x<3) OR (y>5), ((x=4) AND ((y=7) OR (y>8))).    
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical expression rule” of Perazolo into the invention of Ono.  The suggestion/motivation would have been to improve set of rules processing by referencing the decision tree to access selected rules corresponding to the events within the data stream and applies selected rules by way of a logical expression (Perazolo, Abstract, [0004-9]).

Regarding Claim 16, Ono-Perazolo discloses the computer system of claim 15, wherein the configuration query is with regard to a run-time service (Perazolo, FIG.2, events 4, rules 11, decision tree 12, [0046]: The decision tree 12 is referenced by the correlation engine runtime for the processing of events 4 according to the rules 11).  

Regarding Claim 19, Ono-Perazolo discloses the computer system of claim 15, wherein the evaluation result is one of TRUE and FALSE when all leaf nodes of the decision tree are evaluated (Perazolo, [0046]: The logical predicate is a predicate that is used to check on a logical condition regarding a specific attribute ").    

Regarding Claim 20, Ono-Perazolo discloses the computer system of claim 15, wherein each of the leaf nodes comprises at least one query configured to be evaluated as TRUE or FALSE, and wherein each of the non-leaf nodes comprises a Boolean operator (Perazolo, [0046]: The logical predicate is a predicate that is used to check on a logical condition regarding a specific attribute ").   

5.2.	Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (“Ono”, US 2006/0047640 A1) in view of Perazolo et al. (“Perazolo“, US 2008/0010231 A1) as applied to claim 1, and further in view of Crable et al. (‘Crable”, US 2019/0073599 A1).

Regarding Claim 3, Ono-Perazolo discloses the computer-implemented method of claim 1 as set forth above.  
However, Ono-Perazolo does not disclose
the at least one rule is stored in another server.  
Crable discloses
the at least one rule is stored in another server (Crable, FIG.1, network 106, rules processing device 120, third party server 126, [0005, 40-42]: third party server 126 may be a cloud storage system or device that allows a rules file to be accessed and updated from any device that is connected to network 106. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device 120).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “third party rule server” of Crable into the invention of Ono-Perazolo. The suggestion/motivation would have been to incorporate a third party server that allows a rules file to be accessed and updated from any device that is connected to network. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device. A rules file may be stored in a document management system of third party server that is capable of storing and maintaining different versions of rules file. (Crable, FIG.1, [0005, 40-42]).

Regarding Claim 4, Ono-Perazolo discloses the computer-implemented method of claim 1 as set forth above.  

the information is stored in at least one other server.  
Crable discloses
the information is stored in at least one other server (Crable, FIG.1, network 106, rules processing device 120, third party server 126, [0005, 40-42]: third party server 126 may be a cloud storage system or device that allows a rules file to be accessed and updated from any device that is connected to network 106. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device 120).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “third party rule server” of Crable into the invention of Ono-Perazolo. The suggestion/motivation would have been to incorporate a third party server that allows a rules file to be accessed and updated from any device that is connected to network. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device. A rules file may be stored in a document management system of third party server that is capable of storing and maintaining different versions of rules file. (Crable, FIG.1, [0005, 40-42]).

Regarding Claim 10, Ono-Perazolo discloses the non-transitory computer-readable medium of claim 8 as set forth above.  
However, Ono-Perazolo does not disclose
the at least one rule is stored in another server.  
Crable discloses
the at least one rule is stored in another server (Crable, FIG.1, network 106, rules processing device 120, third party server 126, [0005, 40-42]: third party server 126 may be a cloud storage system or device that allows a rules file to be accessed and updated from any device that is connected to network 106. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device 120).  
(Crable, FIG.1, [0005, 40-42]).

Regarding Claim 11, Ono-Perazolo discloses the non-transitory computer-readable medium of claim 8 as set forth above. 
However, Ono-Perazolo does not disclose
in the information is stored in at least one other server.  
Crable discloses
in the information is stored in at least one other server (Crable, FIG.1, network 106, rules processing device 120, third party server 126, [0005, 40-42]: third party server 126 may be a cloud storage system or device that allows a rules file to be accessed and updated from any device that is connected to network 106. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device 120).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “third party rule server” of Crable into the invention of Ono-Perazolo. The suggestion/motivation would have been to incorporate a third party server that allows a rules file to be accessed and updated from any device that is connected to network. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device. A rules file may be stored in a document management system of third party server that is capable of storing and maintaining different versions of rules file. (Crable, FIG.1, [0005, 40-42]).

Regarding Claim 17, Ono-Perazolo discloses the computer system of claim 15 as set forth above.  
However, Ono-Perazolo does not disclose
the at least one rule is stored in another server
Crable discloses
the at least one rule is stored in another server (Crable, FIG.1, network 106, rules processing device 120, third party server 126, [0005, 40-42]: third party server 126 may be a cloud storage system or device that allows a rules file to be accessed and updated from any device that is connected to network 106. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device 120).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “third party rule server” of Crable into the invention of Ono-Perazolo. The suggestion/motivation would have been to incorporate a third party server that allows a rules file to be accessed and updated from any device that is connected to network. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device. A rules file may be stored in a document management system of third party server that is capable of storing and maintaining different versions of rules file. (Crable, FIG.1, [0005, 40-42]).

Regarding Claim 18, Ono-Perazolo discloses the computer system of claim 15 as set forth above. 
However, Ono-Perazolo does not disclose
the information is stored in at least one other server.  
Crable discloses
the information is stored in at least one other server (Crable, FIG.1, network 106, rules processing device 120, third party server 126, [0005, 40-42]: third party server 126 may be a cloud storage system or device that allows a rules file to be accessed and updated from any device that is connected to network 106. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device 120).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “third party rule server” of Crable into the invention of Ono-Perazolo. The suggestion/motivation would have been to incorporate a third party server that allows a rules file to be accessed and updated from any device that is connected to network. In this way, employees and other users may be able to easily access and update a rules file without the need to access rules processing device. A rules file may be stored in a document management system of third party server that is capable of storing and maintaining different versions of rules file. (Crable, FIG.1, [0005, 40-42]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pingenot, US 2015/0012465 A1, Non-transitory computer-readable medium for generating decision tree, has set of instructions for selecting better leaf assignment for values of input variable and multiple target values of target variable based on computed decision metric.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446